Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Mark E. Scott Registration No.: 43,100 on 02/10/2021.
	
This application has been amended as follows:
Claims 44-58 and 60-61 are amended.

Pending claims have been amended as follows:
44. (Currently amended) A method of operating a radio frequency identification (RFID) chip in a downhole area, the method comprising:
applying an electric field across a sample volume, a first RFID chip disposed within the sample volume;
extracting energy responsive to the electric field by the first RFID chip, the extracting by a first electrode of the first RFID chip and a second electrode of the first RFID chip, and the extracting creates extracted energy stored on a capacitor of the first RFID chip;
sensing a parameter associated with the sample volume by the first RFID chip, the sensing utilizing the extracted energy from the capacitor of the first RFID chip;
said sensing, by way of a transceiver a signal by way of a first antenna of the first RFID chip, the first antenna distinct from the first and second electrodes; and
transceiver using a second antenna of the first RFID chip, the second antenna distinct from the first and second electrodes.

45. (Currently amended) The method of claim 44 wherein said applying the electric field further comprises said applying the electric field across the sample volume being a non-conductive environment.

46. (Currently amended) The method of claim 45 further comprising, after said sensing, said broadcasting a value indicative of the parameter from the first RFID chip by way of the second antenna at a frequency greater than 1 MegaHertz.

47. (Currently amended) The method of claim 45 wherein said applying the electric field further comprises said applying the electric field across the sample volume being an underground reservoir containing hydrocarbons.

48. (Currently amended) The method of claim 47 wherein said applying the electric field further comprises said applying the electric field across a casing of a first borehole with respect to a casing of a second borehole, the casing of the second borehole spaced apart from the casing of the first borehole.

49. (Currently amended) The method of claim 45 wherein said applying the electric field further comprises said applying the electric field across the sample volume being an annulus between a casing of a borehole and ground, the annulus filled with cement.

50. (Currently amended) The method of claim 49 further comprising: 
extracting energy responsive to the electric field by a second RFID chip, the extracting by the second RFID chip by a first electrode of the second RFID chip and a second electrode of the second RFID chip; and after said sensing by the first RFID chip; 

receiving and rebroadcasting the values indicative of the parameter, the rebroadcasting by way of a first antenna of the second RFID chip at a frequency greater than 1 MegaHertz, and the receiving and rebroadcasting using the extracting energy 

51. (Currently amended) The method of claim 44 wherein said applying the electric field further comprises said applying the electrical electric field across the sample volume being a conductive environment.

52. (Currently amended) The method of claim 51 wherein said extracting the energy responsive to the electric field by the first RFID chip further comprises said extracting based on flow of electrons through the conductive environment.

53. (Currently amended) The method of claim 51 wherein said applying the electric field further comprises said applying the electric field across the sample volume being a volume of organic tissue.

54. (Currently amended) The method of claim 51 wherein, after said sensing the parameter associated with the sample volume, the method further comprises transmitting a value indicative of the parameter by inducing electrical current flow between the first and second electrodes defined on the first RFID chip.

55. (Currently amended) The method of claim 54 wherein said  inducing the electrical current flow on the first and second electrodes of the first RFID chip further comprises said inducing across a third electrode a fourth electrode, the third and fourth electrodes distinct from the first and second electrodes, and the inducing across the third electrode and the fourth electrode using the extracted energy stored on the capacitor of the first RFID chip.

56. (Original) The method of claim 54 wherein said inducing the electrical current flow on the first and second electrodes further comprises: 
storing the extracted energy on the capacitor of the first RFID chip; 
ceasing the extracted of the first RFID chip; and then said inducing the electrical current flow between the first electrode and second electrode of the first RFID chip.

57. (Currently amended) A radio frequency identification (RFID) chip for a downhole area, the RFID chip comprising:
a substrate, the substrate defines a thickness, length, and width;
a memory defined on the substrate;
a sensor defined on the substrate, the sensor electrically coupled to the memory, and the sensor configured to read a physical parameter proximate to the RFID chip;
a first electrode defined on the substrate;
a second electrode defined on the substrate, the second electrode disposed at a distance from the first electrode, the distance being at least a half the width;
a power management unit defined on the substrate, the power management unit electrically coupled to the first electrode and the second electrode the extracted energy on a capacitor associated with the substrate; 
wherein the RFID chip is configured to read the physical parameter and store a value indicative of the physical parameter in the memory using the extracted energy stored on the capacitor;
a first antenna defined on the substrate, the first antenna distinct from the first and second electrodes defined on the substrate; 
a second antenna defined on the substrate, the second antenna distinct from the first and second electrodes; and 
the transceiver on the substrate, the transceiver electrically coupled to the first antenna, the second antenna, the memory, and the power management unit, the transceiver configured to broadcast the value indicative of the physical parameter in the memory, the broadcast by way of the first antenna, and the broadcast responsive to a signal received by the second antenna.

	58. (Currently amended) The RFID chip of claim 57 further comprising the sensor being at least one selected from a group comprising: a temperature sensor; a pressure sensor; a pH sensor; a conductivity sensor.

	60. (Currently amended) The RFID chip of claim 57 further comprising: the first antenna has a resonant frequency above 

	61. (Currently amended) The RFID chip of claim 57 wherein the sensor further comprises: 
	a ring oscillator, the ring oscillator comprising a plurality of NOT gates connected in series; Page 6 of 19Appl. No. 16/303,060 Amdt. dated January 15, 2021 Reply to Office Action of November 19, 2020 
	a frequency-to-digital (FD) converter, the FD converter coupled to the ring oscillator and the memory; and 
	at least one NOT gate of the plurality of NOT gates of the ring oscillator comprises:
	a first transistor coupled between a power source and a p-channel MOSFET; 
	a second transistor coupled between the p-channel MOSFET and an n-channel MOSFET; and 
	an output port of the at least one NOT gate coupled to 

Reasons for Allowance:
Prior art of record does not teach, or make obvious the method of operating a radio frequency identification (RFID) chip in a downhole area, the method comprising: applying an electric field across a sample volume, a first RFID chip disposed within the sample volume; extracting energy responsive to the electric field by the first RFID chip, the extracting by a first electrode of the first RFID chip and a second electrode of the first RFID chip, and the extracting creates extracted energy stored on a capacitor of the first RFID chip; sensing a parameter associated with the sample volume by the first RFID chip, the sensing utilizing the extracted energy from the capacitor of the first RFID chip; sensing, by way of a transceiver a signal by way of a first antenna of the first RFID chip, the first antenna distinct from the first and second electrodes; and broadcasting the parameter by the transceiver using a second antenna of the RFID chip, second antenna distinct from the first and second electrodes.
US2016/0262619A1 to Marcus discloses a method of operating a radio frequency identification (RFID) chip, the method comprising: applying an electric field (par[0038]); extracting energy responsive to the electric field by the first RFID chip (par[0043]); sensing a parameter by the first RFID chip (par[0047]), the sensing utilizing the extracted energy (fig 18:1804, par[0172], [0174]).
Marcus does not explicitly disclose the method of operating a radio frequency identification (RFID) chip in a downhole area, the method comprising: applying an electric field across a sample volume, a first RFID chip disposed within the sample volume; extracting energy responsive to the electric field by the first RFID chip, the extracting by a first electrode of the first RFID chip and a second electrode of the first RFID chip, and the extracting creates extracted energy stored on a capacitor of the RFID chip; sensing a parameter associated with the sample volume by the first RFID chip, the sensing utilizing the extracted energy from the capacitor of the first RFID chip; sensing, by way of a transceiver a signal by way of a first antenna of the first RFID chip, the first antenna distinct from the first and second electrodes; and broadcasting the parameter by the transceiver using a second antenna of the RFID chip, second antenna distinct from the first and second electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685